Citation Nr: 0116925	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.  Lunger, Associate Counsel







REMAND

The veteran served on active duty from November 1943 through 
February 1947 and from January 1951 through November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the benefit sought.  The veteran 
perfected an appeal of that decision.

This claim must be readjudicated by the RO in light of a 
change in the law.  The RO denied this claim as not well 
grounded; however, with the recent passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), the well-grounded claim 
requirement for all claims seeking entitlement to veterans 
benefits has been eliminated.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version of the law or regulation that is most favorable to 
the claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As the changes enacted by the VCAA are 
clearly more favorable to the appellant, the RO must 
readjudicate this claim.

The veteran's service medical records reflect that he was 
hospitalized due to a lower back injury in May 1955 at the 
U.S. Naval Hospital in Great Lake, Illinois.  He was 
diagnosed as suffering from a herniation of nucleus pulposus, 
at discs L4 and L5.  On examination in January 1959, the 
veteran reported that he was hospitalized for back strain in 
1957 at Chanute Air Force Base in Illinois.  Range of motion 
of the lumbosacral spine was full on separation examination 
in June 1967 and the veteran stated that he was asymptomatic 
at present, although he reported having intermittent low back 
pain since lifting a cement bag in 1951.  

The veteran has not been afforded a VA examination for 
evaluation of his lumbar spine.  Accordingly, to ensure that 
the duty to assist him has been fulfilled, he should be 
afforded a VA examination in order to obtain an opinion as to 
whether it is at least as likely as not that any current low 
back disorder had its onset during active service or is 
related to any in-service disease or injury.  See VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).

Additionally, the veteran stated that he reported for VA 
examination in 1968.  No such examination report is of 
record.  The RO should ensure that all of the veteran's VA 
treatment records have been associated with the claims file.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(c)).

Service medical records also reflect that the veteran was 
treated at a private hospital, Sturgis Memorial Hospital in 
Sturgis, Michigan, from April to May 1955.  The veteran has 
stated that he was treated by Dr. Lepord in Sturgis, 
Michigan, in 1955.  There is no indication that any attempt 
has been made to retrieve those documents.  On remand, the RO 
should request that the veteran provide a release for these 
records and then attempt to obtain them.  See VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

Finally, the veteran's service medical records may be 
incomplete, as there are no records dated prior to 1951.  On 
remand, the RO should contact the National Personnel Records 
Center and request copies of the veteran's complete service 
medical records.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).

Accordingly, this case is remanded to the RO for the 
following:

1.  Notify the veteran of the information and 
evidence needed to substantiate his claim for 
service connection for a low back disorder and 
of what part of such evidence the VA will 
attempt to obtain on his behalf.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should include 
informing him of the need for the following:

a.  releases for the veteran's 
complete treatment records from 
Sturgis Memorial Hospital in 
Sturgis, Michigan, dated from April 
to May 1955, and from Dr. Lepord in 
Sturgis, Michigan;

b.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for a low back disorder 
since his separation from service; 
and

c.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
a low back disorder since his 
separation from service, and the 
approximate dates of such treatment.

2.  The RO should request all private 
treatment records identified by the 
veteran and associate them with the 
claims file.  The RO should also obtain 
any additional VA treatment records 
reflecting treatment of the veteran or any 
other information deemed to be pertinent, 
including any VA examination conducted in 
1968.  

3.  Contact the National Personnel 
Records Center with another request for 
the veteran's complete service medical 
records.  If no additional records are 
available, this should be documented.

4.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

5.  Once the foregoing development has 
been accomplished to the extent 
possible, and the available medical 
records have been associated with the 
claims file, schedule the veteran for a 
VA examination, limited to the lumbar 
spine.  The claims file and a copy of 
this remand must be made available to 
and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  

All necessary tests should be conducted 
and the examiner should provide an 
opinion as to (1) whether the veteran 
has a current low back disorder, and if 
so, (2) whether it is at least as likely 
as not that it had its onset during 
active service or is related to any in-
service disease or injury.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  

6.  Thereafter, review the claims folder 
and ensure that ensure that all of the 
foregoing development have been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report.  The RO should ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinions 
requested, it must be returned to the 
physician for correction. 38 C.F.R. § 4.2 
(2000); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

8.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed. The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


